MEMORANDUM **
David Wheeler appeals the order denying his motion to quash a writ of execution1 to collect monetary sanctions imposed on Wheeler for filing a frivolous action and appealing its dismissal. We dismiss for lack of jurisdiction because the denial of a motion to quash a writ of execution is not an appealable order. See United States v. Moore, 878 F.2d 331, 331 (9th Cir.1989) (per curiam).
We deny the appellees’ motion for sanctions without prejudice to refiling in accordance with Fed. R.App. P. 39 and 9th Cir. R. 39-1.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Wheeler's filing, entitled "Opposition to Writ of Execution,” was in effect a motion to quash a writ of execution.